Citation Nr: 1731571	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain and residuals post spinal implantation of dorsal column stimulator.

2.  Entitlement to an initial rating in excess of 10 percent effective March 1, 2010, and 20 percent effective October 17, 2013, for complex regional pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent effective March 1, 2010, and 50 percent effective September 30, 2013, for a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to February 1978, from January 1980 to January 1981, and from March 1983 to February 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, an informal hearing with a Decision Review Officer (DRO) was held at the RO.  An informal conference report is of record.

During the pendency of the appeal, in a May 2014 rating decision, the RO increased the evaluation for the Veteran's service-connected mood disorder to 50 percent effective from September 30, 2013, and increased the evaluation for the Veteran's service-connected complex regional pain syndrome to 20 percent effective October 17, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues have been recharacterized as reflected on the title page.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar strain and entitlement to an initial rating in excess of 10 percent effective March 1, 2010, and 20 percent effective October 17, 2013, for complex regional pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to September 30, 2013, the Veteran's mood disorder was productive of occupational and social impairment due to mild or transient symptoms, but not occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since September 30, 2013, the Veteran's depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a mood disorder prior to September 30, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for an evaluation in excess of 50 percent for a mood disorder after September 30, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Regarding notice, the issue being decided in this appeal arises from the AOJ's initial grant of service connection and thus is a downstream issue from that of service connection (for which a December 2009 VCAA letter was duly sent).  Accordingly, another VCAA notice is not required. VAOPGCPREC 8-2003.

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records, post service treatment records, and Social Security Administration (SSA) medical records have been obtained.  Also, VA examinations were conducted in January 2010, October 2013, and July 2016.  Thus, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  As such, the Board finds that there is no prejudice in proceeding with a decision at this time.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's mood disorder is assigned a 10 percent rating effective March 1, 2010, and a 50 percent evaluation effective September 30, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id. 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id. 

Further, GAF scores between 81 and 90 indicate that symptoms to be absent or minimal (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members.).  Id.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time numerous medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

10 percent evaluation prior to September 30, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent for a mood disorder is not warranted prior to September 30, 2013.

Upon review of the Veteran's service treatment records, the Board notes that an October 2009 treatment record included a physical profile of 1 for the "S" category on the Veteran's PULHES profile.  PULHES represents the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In January 2010, the Veteran was afforded an initial psychiatric evaluation.  At that evaluation, the Veteran reported that her depression symptoms were mild to moderate and that she was in no specific treatment other than being prescribed medication.  Further, the Veteran reported that there were no effects of symptoms of depression on employment functioning.  She also reported that her appetite was steady, and that she had not lost or gained any appreciable amount of weight.  The examiner noted that the Veteran's social functioning was mildly decreased in that she tended to stay at home.  The mental status examination revealed that the Veteran was neatly dressed and groomed, and that she spoke clearly, coherently, and logically.  The examiner noted that the Veteran did not appear significantly depressed or anxious, and that she was not homicidal or suicidal.  The examiner assigned a GAF score of 65.

As noted above, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

The Veteran's post service treatment record reveals further information on her psychiatric disability.  In this regard, in October 2010 there is a notation in the record that the Veteran has had a loss of interest in activities that are normally enjoyed.  See October 2010 private treatment record.
The medical evidence submitted in support of the Veteran's SSA disability claim was reviewed.  With regard to social functioning, a review of the Veteran's SSA medical records shows that Veteran writes her sister once per week, and also speaks with her husband's sister and mother once per week on the phone.  See December 2012 Social Security Disability record.  She also stated that she does not go out anywhere on a regular basis, but that she and her husband do stay at home and enjoy movies on television.  

With regard to occupational impairment, the Board notes that the Veteran has not worked since she was discharged in 2010.  Further, she stated that she did well at work and received good job ratings.  See January 2010 VA examination.  Additionally, it appears as if the Veteran contends that her service-connected complex pain syndrome is what interfered with her employment, not her mood disorder.  See December 2012 Social Security Disability record; see also January 2010 Compensation and Pension (C&P) Mental Disorders Examination (noting that "[t]here has been no unemployment or time lost from work related to depression")

Based on the evidence of record, lay and medical, the Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of her symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 10 percent rating prior to September 30, 2013.  Indeed, the Veteran's occupational and social impairment appear to be due to mild or transient symptoms during this time period.  The Veteran's symptomatology does not more nearly approximate the criteria for a 30 percent record with regard to severity, frequency, and duration and her overall disability picture does not reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   Thus, the preponderance of the evidence is against a rating in excess of 10 percent; there is no doubt to be resolved.


50 percent evaluation on and after to September 30, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 50 percent for a mood disorder is not warranted after September 30, 2015.

The Veteran was afforded a VA examination in September 2013, at which time she was diagnosed with a mood disorder due to reflex sympathetic dystrophy.  The examiner noted that the Veteran reported no mental health treatment during the pre-military, military, or post-military periods of her life.  The Veteran also did not report past or current legal or behavioral issues in her life.

On examination, the Veteran's symptoms were depressed mood, chronic sleep impairment, mild memory loss, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's score on the Beck Depression Inventory-II  was 35.  If interpreted at face value, this score is reflective of a severe level of depressive symptoms.  Additionally, the Veteran was assigned a GAF score of 50.  

Once again, the Board notes that a GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Subsequently, the Veteran was afforded another VA examination in July 2016.  At that examination, the examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner noted that the Veteran's psychological symptoms remit with remission of pain; however, remission of pain is rare.  The examiner noted that the Veteran takes Elavil for her depressive symptoms, which she continues to take.  The report does not mention any ongoing post-service mental health treatment.

On examination, the Veteran's symptoms were depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner also noted that the Veteran appeared alert and oriented, that her mood seemed euthymic, and that the Veteran's presentation was logical and goal-directed.  He also noted that the Veteran denied suicidal/homicidal ideation, but noted that she has a desire to die early.  Once again, the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran's representative has argued that the Veteran's desire of wanting to die early is representative of passive suicidal ideation.  However, as discussed above, the examiner specifically noted the Veteran's desire to die early and found that the Veteran did not have any suicidal ideation.  The Board finds that the examiner's opinion regarding suicidal ideation is of the most probative value in this case.  The examiner relied on his own examination, expertise, knowledge, and training.  More importantly, the Board finds that an increased disability rating is not warranted based on this symptomatology, as it does not result in social and occupational impairment with deficiencies in most areas, the hallmark of a 70 percent disability rating.  See Bankhead v. Shulkin, __ Vet.App. __, __, No. 15-2404, slip op. at  13 (Vet. App. May 9, 2017 (noting that the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level); Vazquez-Claudio, 713 F.3d 117-18.  In that regard, as noted above, although the Veteran's symptoms are the "primary consideration" in assigning an evaluation under § 4.130, the determination of a particular evaluation requires a factual conclusion as to the level of occupational and social impairment. Vazquez-Claudio, 713 F.3d 112, 117-18.

The Veteran's representative has also argued that the examiner was not qualified to complete a VA mental disorders disability benefits questionnaire.  However, the Board finds no evidence that the VA examiner was not competent or qualified to render an opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)); see also Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) ("In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case."). 

Comparing her reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or more nearly approximate the criteria for a 70 percent or 100 percent disability rating due to a mood disorder for any time during the appeal period.  Rather, the symptomatology discussed above is consistent with the 50 percent disability rating assigned for this period.  Additionally, the evidence of record does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

As to social impairment, the Board notes that the Veteran has remained married to her husband for 26 years.  Indeed, the Veteran denied having and marital issue while on active duty.  See July 2016 VA examination.  Additionally, as noted above, the Veteran stated that she has a weekly phone call with her sister, her husband's sister, and her husband's mother.

With regard to occupational impairment, the Board notes that the Veteran has not worked since she was discharged in 2010.  However, as stated above, it appears as if the Veteran contends that her physical pain is what interfered with her employment, not her mood disorder.  See, e.g., December 2012 Social Security Disability record; January 2010 C&P Mental Disorders Examination (noting that "[t]here has been no unemployment or time lost from work related to depression")

Thus, the Board finds that the most probative evidence of record shows that the Veteran's disability picture, to include the severity, frequency, and duration of her symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating on and after September 30, 2013.  The preponderance of the evidence is against a rating in excess of 50 percent; there is no doubt to be resolved.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 10 percent for a mood disorder prior to September 30, 2013 is denied.

An evaluation in excess of 50 percent for a mood disorder on or after September 30, 2013 is denied.


REMAND

With regard to the Veteran's complex regional pain.  The Veteran was most recently afforded a VA examination in July 2016.  The examiner noted that the Veteran's symptoms were not refractory to therapy.  However, medical evidence during the appeal period shows that the Veteran's treatment was not always successful, and that the Veteran did, indeed, have difficulty with her treatment.  See September 2010 private treatment record; October 2010 private treatment record.  Those records appear to show that the Veteran's symptoms may not be fully responding to her therapy or treatment.  The Board notes, that the examiner did not explain his conclusion that the Veteran's symptoms were not refractory to therapy in light of this evidence.  Therefore, a new VA opinion should be obtained.

Additionally, the Board notes that there was a January 2010 VA examination that took place contemporaneously with the above private treatment records.  At that examination, the examiner noted the Veteran's medical history.  He stated that the Veteran has had constant severe pain of her entire right lower extremity.  He further stated that the Veteran's pain was intensified by food and cold weather, and was eased by rest, a duragesic patch, Neurontin, and Elavil.  The examiner also noted that the Veteran had varying degrees of success with other treatment.  In that regard, the Veteran used a lumbar block, which briefly helped; acupuncture, which did not help; and a Dorsal Column (DC) stimulator, which helped considerably.

However, as noted above, the medical evidence shows that the Veteran's treatment was not fully effective.  The January 2010 examiner did not discuss if the Veteran's symptoms were refractory to therapy.  The Board finds that there is not enough medical evidence in the file to determine if the Veteran's disability was refractory to therapy during this time period.  Therefore, the Board finds that a retrospective opinion is needed to ascertain the severity and nature of the Veteran's disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

With regards to the low back disability, the Board notes that the Court issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  The Board finds that, here, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her low back disability, and complex regional pain syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of her service-connected low back disability.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected back disability.

The examination report should include range of motion in degrees for the Veteran's low back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected complex regional pain syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected complex regional pain syndrome.

In addition to providing an opinion regarding the current severity of the service-connected complex regional pain syndrome, a retrospective medical opinion should also be provided to address the nature and severity of the Veteran's disability for the period on appeal, i.e., since March 1, 2010.  

The examiner should be sure to address the Veteran's treatment records that appeared to indicate difficulty with the Veteran's treatment.  See October 2010 private treatment record; September 2010 private treatment record.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


